Case 1:21-mc-21760-FAM Document 4 Entered on FLSD Docket 05/10/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                  CASE NO.: 1:21-MC-21760-FAM

                           Related Case No. 6:18-CV-1836-ORL-28GJK
           (Pending In the United States District Court for the Middle District of Florida)

  UNITED STATES OF AMERICA,

                 Plaintiff,

  and

  LUCIA HURTADO, NOEMI ROMAN,
  and ARGENTINA ROQUE,

                 Plaintiff-Intervenors,

  v.

  ADVOCATE LAW GROUPS OF
  FLORIDA, P.A., et al.,

              Defendants.
  ____________________________________/

                          NOTICE OF FILING CIVIL COVER SHEET

         Defendants, ADVOCATE LAW GROUPS OF FLORIDA, P.A. (“ALGF”), JON

  LINDEMAN, JR. (“Mr. Lindeman”), and EPHIGENIA K. LINDEMAN (“Mrs. Lindeman”)

  (collectively the “Defendants”), through their counsel, notify the Court and all interested parties

  of their filing of the Civil Cover Sheet, pursuant to the DE 3.




                                                   1
Case 1:21-mc-21760-FAM Document 4 Entered on FLSD Docket 05/10/2021 Page 2 of 5




                                                 Respectfully Submitted,

                                                 /s/ Joshua M. Entin, Esquire
                                                 Joshua M. Entin, Esquire (Trial Counsel)
                                                 Florida Bar No: 0493724
                                                 ENTIN LAW GROUP, P.A.
                                                 633 S. Andrews Avenue, Suite 500
                                                 Ft. Lauderdale, Florida 33301
                                                 Tel: (954) 761-7201
                                                 E-mail: josh@entinlaw.com
                                                 Co-counsel for Defendants

                                                 /s/Michael L. Elkins
                                                 Michael L. Elkins, Esquire
                                                 Florida Bar No. 523781
                                                 MLE LAW
                                                 633 S. Andrews Avenue, Suite 500
                                                 Ft. Lauderdale, Florida 33301
                                                 Tel: (954) 401-2608
                                                 E-mail: melkins@mlelawfirm.com
                                                 Co-counsel for Defendants

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 10, 2021, I electronically filed the forgoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the attached Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.


                                                        /s/Michael L. Elkins
                                                        Michael L. Elkins




                                                    2
Case 1:21-mc-21760-FAM Document 4 Entered on FLSD Docket 05/10/2021 Page 3 of 5




                                          SERVICE LIST

             United States of America. v. Advocate Law Groups of Florida, P.A., et. al
                                CASE NO.: 1:21-MC-21760-FAM

                           Related Case No. 6:18-CV-1836-ORL-28GJK
           (Pending in the United States District Court for the Middle District of Florida)

  Audrey M. Yap, Esq.
  United States Department of Justice
  Civil Rights Division
  950 Pennsylvania Avenue NW-NWB
  Washington, DC 20530
  Tel: (202) 353-1339
  Fax: (202) 514-1116
  E-mail: Audrey.Yap@usdoj.gov
  Attorney for the United States of America

  Michelle Teresa Garcia, Esq.
  United States Department of Justice
  Civil Rights Division
  950 Pennsylvania Avenue NW-NWB
  Washington, DC 20530
  Tel: (202) 305-3826
  E-mail: Michell.Garcia@usdoj.gov
  Attorney for the United States of America
  Tiffany Cummins Nick, Esq.
  Assistant United States Attorney
  United States Attorney’s Office
  Middle District of Florida
  400 West Washington Street, Suite 3100
  Orlando Florida 32801
  Tel: (407) 648-7500
  Fax: (407) 648-7643
  E-mail: Tiffany.Nick@usdoj.gov
  Attorney for the United States of America

  Charla D. Jackson, Esq.
  U.S. Dept. of justice
  Housing & Civil Enforcement Section
  950 Pennsylvania Avenue, N.W. 4CON
  Suite 8.1122
  Tel: (202) 514-1116
  E-mail: charla.jackson@usdoj.com
  Attorney for the United States of America




                                                  3
Case 1:21-mc-21760-FAM Document 4 Entered on FLSD Docket 05/10/2021 Page 4 of 5




  Yohance A Pettis, Esq.
  Assistant United States Attorney
  United States Attorney’s Office
  Middle District of Florida
  400 North Tampa Street, Suite 3200
  Tampa, Florida 33602
  Tel: (813) 274-6000
  Fax: (813) 274-6198
  E-mail: Yohance.Pettis@usdoj.gov
  Attorney for the United States of America

  Catherine N. Sellers, Esq.
  U.S. Department of Justice
  950 Pennsylvania Avenue, 4CON
  Washington, DC 20530
  Tel: (202) 598-0696
  Fax: (202) 514-1005
  E-mail: Catherine.sellers@usdoj.gov
  Attorney for the United States of America

  Alicia K. Magazu, Esq.
  Community Legal Services of Mid-Florida
  128 Orange Avenue. Ste. 100
  Daytona Beach, FL 32114
  Tel: (386) 244-6573
  Fax: (386) 257-6824
  E-mail: aliciam@clsmf.org
  Attorney for Lucia Hurtado,
  Noemi Roman, and Argentina Roque

  Michael Tierney, Esq.
  Michael Tierney, P.A.
  2433 Lee Rd.
  Winter Park, FL 32789
  Tel: (407) 740-0074
  Fax: (407) 740-0079
  E-mail: michael@tierneylaw.us
  Attorney for Lucia Hurtado,
  Noemi Roman, and Argentina Roque




                                              4
Case 1:21-mc-21760-FAM Document 4 Entered on FLSD Docket 05/10/2021 Page 5 of 5




  Jeffrey R. Hussey, Esq.
  Community Legal Services of Mid-Florida
  122 E. Colonial Dr., Ste 200
  Orlando, FL 32801
  Tel: (407) 705-5106
  Fax: (877) 483-4420
  E-mail: jeffreyh@clsmf.org
  Attorney for Lucia Hurtado,
  Noemi Roman, and Argentina Roque




                                            5
